



1120 S. Capital of TX Hwy, Bldg. 1, Ste. 300
Austin, Texas 78746
USA Phone: 512.279.5100
FAX: 512.279.5105






March 5, 2018


John Molesphini 111 Indigo Run CV Austin, TX 78738


Dear John:


Apollo Endosurgery, Inc. ("Apollo" or the "Company") is extremely pleased to
provide an offer of full-time employment with our company in the position of
Executive Vice President, Operations. We expect that your employment with the
Company will start on or about Monday, April 2, 2018, subject to your acceptance
of the terms of this offer letter.


As the Executive Vice President, Operations, you will report to Apollo's CEO.
You will be responsible for working in adherence to Apollo's quality systems
including completing new hire training within 30 days of employment and
additional training within the timelines and standards of Apollo's training
policies. Your responsibilities may be adjusted by your supervisor from time to
time.


As a full-time Apollo employee, you will receive the following compensation and
benefits, which the Company may modify from time to time, in its discretion:


•
Salary: Upon employment, you will receive a starting salary of $11,833.33 per
pay period (before applicable withholding and taxes) as your base salary to be
paid on the Company's regular paydays on a semi-monthly basis (24 pay cycles per
year and pay dates are typically on/about the 15th and last work day of the
month). As an exempt salaried employee, you will not be eligible for overtime
premiums.

•
Annual Bonus: Effective upon your hire date, you will be eligible to participate
in Apollo's Corporate Bonus Plan ("Corporate Bonus"). Your incentive target will
be 35% of your base salary earnings for the plan year, payable in accordance
with the Company's standard policies and practices. You must remain actively
employed through the bonus payment date in order to maintain Corporate Bonus
payment eligibility for the previous fiscal year. Corporate Bonus achievement
will be based upon mutually agreed milestones and other relevant criteria;
however, the decision of whether or not such criteria have been met will be at
the sole discretion of management. Please note that the determination to pay
annual bonuses each year is solely within the discretion of the Board of
Directors of the Company. No bonus is guaranteed.

•
Employee Stock Option: You will be granted an Incentive Stock Option to purchase
shares of Company Common Stock equivalent in value to $250,000 ,(calculated
based on the most current Black Sholes Value), subject to Board of Director
approval. The granting of these options will be governed by the Company's 2017
Equity Incentive Plan and an option agreement, which the Company will provide
you upon request or when you receive your grant. These documents will govern and
control your options and any stock issued upon exercise of your options. You
should look to these documents for a complete description of the option's terms,
but, to summarize, the exercise price of your options will be equal to the fair
market value per share of Company's Common Stock on the date of grant, as
determined by the Company's Board of Directors, and your options, after the
initial vesting of 25% of the shares subject to the option at the one year
anniversary of the date of your employment, will vest thereafter in equal
monthly installments over thirty-six (36) months, based on continued employment.

•
Vacation: You will be eligible for the Company's vacation plan which provides
that you accumulate five (5) hours of vacation per pay period. Per the company's
policies, you will be






--------------------------------------------------------------------------------





entitled to ten (10) days of sick time per calendar year, which will not carry
over to the next calendar year, prorated based on date of hire.
•
Health Care Plan and Other Benefits: You will be entitled to participate in the
Company's health care plan and all of the other Company standard benefits on the
first of the month following your start date, subject to the terms and
conditions of such plans.

•
COBRA: Should you have a lapse in health benefits from the time you leave your
current employer until the date your Apollo health benefits are effective, the
Company will reimburse you for the cost of continuing your coverage during that
time period.

•
Indemnification: When your employment commencing with the Company and upon
approval of the board of directors, you will receive a separate indemnification
agreement to enter into as an executive of the Company.

•
Change in Control Agreement: When your employment commences and pending board of
director approval, the Company will provide you with a Change in Control
agreement that will offer the equivalent benefit in terms of length of severance
and equity acceleration as other Company executives.

•
Travel and Other Expenses: You will be entitled to reimbursement by the Company
for all reasonable travel, lodging, and other expenses actually incurred in
connection with the performance of your duties, against receipts or other
appropriate written evidence of such expenditures as required by the appropriate
United States Internal Revenue Service regulations and our Company's standard
policies and practices.



The Company requires all job candidates to complete a standard
background/reference check and to undergo screening for the presence of illegal
drugs as a condition for employment. This offer is contingent upon satisfactory
completion of both requirements. In the event that employment commences prior to
the Company's receipt of any such screening reports, it is the understanding of
the employee and the Company that the employee will be immediately discharged in
the event of an unsatisfactory result.


As a Company employee, you will be expected to abide by the Company's policies
and procedures. As a condition of employment, you will be required to execute
and comply with the Company's enclosed standard Invention, Confidential
Information and Non-Competition Agreement.


For purposes of federal immigration laws, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within 3 business days of
the effective date of your employment, or your employment relationship with the
Company will be terminated.


Your employment relationship with Apollo will be what is called "at will." That
is, even after accepting this employment offer, you will have the right to quit
at any time, and the Company will have the right to end your employment
relationship with the Company for any reason, with or without cause, or for no
reason. Of course we hope everything works out for the best, but the Company
wants to make sure that you understand that nothing in this letter or in any
Company policy or statement (including any other written or verbal statements
made to you during negotiations about working at Apollo) is intended to or does
create anything but an at will employment relationship. Only the Company's Board
of Directors may modify your at-will employment status, or guarantee that you
will be employed for a specific period of time. Such modification must be in
writing, approved by the Board of Directors, and signed by an authorized Company
representative.


You agree that you will not use in the performance of your duties, nor disclose
to any Apollo employee, any confidential information or trade secrets of any
former employer or other person which would violate your legal obligations to
those parties. Performance of your duties at Apollo will only require
information and knowledge which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by Apollo. You agree that you will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality. You hereby
represent that you have disclosed to the Company any contract you have signed
that may restrict your activities on behalf of the Company.







--------------------------------------------------------------------------------





The terms and conditions of the offer reflected will remain open until the
earlier of the execution of this letter and the Invention, Confidential
Information and Non-Competition Agreement or until the close of business on
Wednesday, March 7, 2018, unless revoked before then by the Company. Upon
execution, this letter, together with the Invention, Confidential Information
and Non-Competition Agreement, contains the entire agreement among the parties
relating to your proposed employment with the Company and supersedes any
previous agreements, including consulting agreements, communications or offers
of any kind, written or verbal, between the parties. Changes in your employment
terms, other than those changes expressly reserved to the Company's discretion
in this letter, require a written modification signed by an authorized Company
representative.


John, we have enjoyed speaking with you about this opportunity, and we are
excited to invite you to join the Apollo team! We believe that you can make a
significant contribution to the success of the Company, and we are eager to have
you join us and help us to revolutionize surgery.


Sincerely,


/s/ Mary League


Mary League
Vice President, Human Resources




Accepted and agreed:


John Molesphini
Employee Name - printed


/s/ John Molesphini
Employee Name - Signature













